DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 13-22 have been considered but are moot because the new ground of rejection necessitated by the amendments to the claims.
Regarding the Applicants remarks regarding the intended result of having a substantially balanced frontal regions, the system of Boyle and Leuchter teaches the claimed system including stimulating at the same frequencies in the same locations and therefore, would have the same intended result of the frontal brain regions being substantially balanced.  Further the claim is silent as to how the system determines if the brain regions are substantially balanced.  Based on the fact that Boyle in view of Leuchter teach each and every claimed limitation, it is determined that they would have the same intended result.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Pub. 2016/0256105 hereinafter “Boyle”) in view of Leuchter et al. (U.S. Pub. 2018/0256912 hereinafter “Leuchter”).
Regarding claim 1, Boyle discloses a method of treating major depressive disorder (MDD) in a patient comprising: reducing alpha oscillations in one or more frontal brain regions of the patient via administering transcranial alternating current stimulation (tACS) to the patient at a frequency within the alpha frequency band (e.g. ¶¶19, 95, 182; Fig. 6).  Boyle discloses the claimed invention stimulates at the peak alpha oscillations, but fails to disclose determining the peak alpha oscillation for the user.  However, Leuchter discloses that the peak alpha oscillation is the most effective stimulation frequency and it varies based on the user, so they determine the peak before stimulation and then stimulate at the determined peak as disclosed in paragraph 25 and 89 to provide for the most effective stimulation for each patient.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine the peak and provide stimulation at the determined peak to provide for the most effective stimulation.  It is noted that the system of Boyle and Leuchter teaches the claimed system including stimulating at the same frequencies in the same locations and therefore, would have the same intended result of the frontal brain regions being substantially balanced.
Regarding claim 2, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS has a frequency of about 10 Hz (e.g. ¶19).
Regarding claim 3, meeting the limitations of claim 1 above, Boyle further discloses wherein the frontal brain regions are targeted by the tACS (e.g. see Fig. 6; ¶¶19, 61, 119).
Regarding claim 4, meeting the limitations of claim 1 above,  Boyle further discloses wherein left and right frontal brain regions are targeted by the tACS (e.g. see Fig. 6; ¶¶19, 61, 119).
Regarding claim 5, meeting the limitations of claim 1 above,  Boyle further discloses wherein the tACS is synchronously administered to the left and right frontal brain regions (e.g. see Fig. 6; ¶¶19, 61, 119, 182).
Regarding claim 6, meeting the limitations of claim 1 above, Boyle further discloses wherein power of the alpha oscillations is reduced (e.g. see Fig. 3).
Regarding claims 7-8, 10 and 20, Boyle in view of Leuchter discloses the claimed method including stimulating at the same locations and using the same parameters except for explicitly stating that results of the stimulation reduces symptoms in the left frontal region, reduces alpha oscillations in the frontal brain regions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Boyle in view of Leuchter, to be used to reduce symptoms in the left frontal region, reduces alpha oscillations in the frontal brain regions because the system of Boyle uses the same stimulation parameters and targets the exact same locations and therefore would obviously be used to treat the same symptoms and have the same results as those claimed.
Regarding claim 11, meeting the limitations of claim 1 above, Boyle further discloses wherein the peak alpha oscillation is found prior to administration of the tACS (e.g. see Fig. 3).  
Regarding claim 13, meeting the limitations of claim 1 above, Boyle further discloses where the reduction in alpha oscillations correlated with a reduction in one or more symptoms of MDD (e.g. Table 1; ¶¶44, 97, 100).
Regarding claim 14, meeting the limitations of claim 1 above, Boyle further discloses wherein the reduction in alpha oscillations correlated with at least a 50 percent reduction in one or more symptoms of MDD (e.g. ¶¶44, 100).
Regarding claim 15, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS is administered for a time period of 30 minutes to 60 minutes (e.g. ¶171).
Regarding claim 16, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS is administered via a three electrode system (e.g. see Fig. 6).
Regarding claim 17, meeting the limitations of claim 1 above, Boyle further discloses wherein two electrodes at positions F3 and F4 are anodes and a third electrode at position Cz is a cathode (e.g. see Fig. 6).
Regarding claim 18, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS exhibited a sine waveform having amplitude of at least 1 mA (e.g. ¶¶14, 152).
Regarding claim 19, meeting the limitations of claim 1 above, Boyle further discloses wherein the anodes were in-phase and the cathode was opposite phase at any given point in the stimulation (e.g. ¶19).
Regarding claims 21-22, Boyle in view of Leuchter disclose the claimed invention including that the treatment can be minutes to hours to weeks long and have one or more intervals following the treatment period (e.g. ¶¶38, 42, 53 and 131), but fails to explicitly state that the device has a treatment period of 5 days.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Boyle in view of Leuchter to be 5 days, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792